Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 1 of 10




         Exhibit A
Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 2 of 10




                  In The Matter Of:
              STACIE RIVARD-PEDIGO v.
          OKEMO LIMITED LIABILITY COMPANY




                                   CIVIL TRIAL
                                   May 14, 2019




                          BCT Reporting LLC
                       55 Whiting Street, Suite 1A
                          Plainville, CT 06062
                             860.302.1876




           Original File 5-14-19 Rivard-Pedigo v. Okemo Limited Liability FINAL.txt
                       Min-U-Script® with Word Index
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 3 of 10

                                                                         1


 1   UNITED STATES DISTRICT COURT
 2   DISTRICT OF CONNECTICUT
     --------------------------------------------------x
 3
     STACIE RIVARD-PEDIGO,
 4
                   Plaintiff,        Civil Action No.:
 5                                   3:17-cv-00568-WWE
             vs.
 6
     OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO
 7   MOUNTAIN RESORT,
 8                 Defendant.

 9   --------------------------------------------------x
10

11
           CIVIL TRIAL BEFORE THE HONORABLE KARI DOOLEY
12
13                     915 Lafayette Boulevard

14                       Bridgeport, CT 06604

15
                              May 14, 2019
16
                                8:30 a.m.
17

18

19

20

21

22

23
     Reported By:
24   Cheryll Kerr, RPR, CSR
     Job No. 10020
25
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 4 of 10

                                                                         2


 1   UNITED STATES DISTRICT COURT
     DISTRICT OF CONNECTICUT
 2   --------------------------------------------------x

 3   STACIE RIVARD-PEDIGO,

 4                 Plaintiff,        Civil Action No.:
                                     3:17-cv-00568-WWE
 5           vs.

 6   OKEMO LIMITED LIABILITY COMPANY D/B/A OKEMO
     MOUNTAIN RESORT,
 7
                   Defendant.
 8
     --------------------------------------------------x
 9
10

11
          CIVIL TRIAL BEFORE THE HONORABLE KARI DOOLEY, held
12
     at the United States District Court, 915 Lafayette
13
     Boulevard, Bridgeport, CT 06604, before Cheryll Kerr,
14
     RPR, CSR, a Registered Professional Reporter, Certified
15
     Shorthand Reporter, and a Notary Public, on May 14,
16
     2019, at 8:30 a.m.
17

18

19

20

21

22

23

24

25
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 5 of 10

                                                                         3


 1   APPEARANCES:
 2   COUNSEL FOR PLAINTIFF:

 3
     FAXON LAW GROUP
 4   BY: JOEL T. FAXON, ESQ.
     BY: BRITTANY CATES, ESQ.
 5   59 Elm Street
     New Haven, CT 06510
 6   Phone: (203) 624-9500
     E-mail: JFaxon@faxonlawgroup.com
 7   E-mail: BCates@faxonlawgroup.com
 8
     COUNSEL FOR DEFENDANT:
 9
     SEIGER GFELLER LAURIE, LLP
10   BY: CHARLES F. GFELLER, ESQ.
     BY: SHRINA B. FALDU, ESQ.
11   West Hartford Center
     977 Farmington Avenue, Suite 200
12   West Hartford, CT 06107
     Phone: (860) 760-8410
13   E-mail: cgfeller@sgllawgroup.com
     E-mail: sfaldu@sgllawgroup.com
14

15   Also Present:

16   Chris Lancaster
     Stacie Rivard-Pedigo
17

18

19

20

21

22

23

24

25
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 6 of 10

                                                                         4


 1                                INDEX
 2   WITNESS                                                      PAGE

 3   MICHAEL DILLON

 4        Direct Examination by Ms. Cates                           73
          Cross-Examination by Mr. Gfeller                          84
 5        Redirect Examination by Ms. Cates                         95

 6   STACIE RIVARD-PEDIGO

 7        Direct Examination by Ms. Cates                           98
          Cross-Examination by Mr. Gfeller                         121
 8        Redirect Examination by Ms. Cates                        165

 9   CLAY PEDIGO
10        Direct Examination by Ms. Cates                          180
          Cross-Examination by Mr. Gfeller                         198
11        Redirect Examination by Ms. Cates                        206
          Continued Cross-Examination by Mr. Gfeller               207
12
13                              EXHIBITS
     PLF'S
14   FOR ID           DESCRIPTION                                 PAGE

15   Exhibit 1        Map of Okemo                                  75

16   (Gap)
17   Exhibit 9        Ludlow Health Center records                  97

18   Exhibit 10       X-ray pre-surgery, part of Ludlow             97

19                    Health Center

20   Exhibit 11       Ludlow Health Center bills                    97

21                    Exhibit 12, Dr. Baumgaertner

22                    records

23

24

25   (Continued on the next page)
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 7 of 10

                                                                         5


 1                          EXHIBITS (Cont.)
 2   PLF'S
     FOR ID           DESCRIPTION                                 PAGE
 3
     Exhibit 12       Dr. Baumgaertner's record from                97
 4
                      March 29, 2017
 5
     Exhibit 13       Dr. Michael Baumgaertner bills                97
 6
     Exhibit 14       Yale New Haven Hospital                       97
 7
                      admission, 2-24 to 2-27-17
 8
     Exhibit 15       X-ray post surgery, part of Yale              97
 9
                      New Haven Hospital
10
     Exhibit 16       Yale New Haven Hospital and clinic            97
11
                      medical bills
12
     Exhibit 17       Yale New Haven Hospital clinic                97
13
                      records
14
     Exhibit 18       Dr. Gregory Vornovitsky records               97
15
     Exhibit 19       Dr. Gregory Vornovitsky medical               97
16
                      bills
17
     Exhibit 20       Dr. Laurie Cretella medical                   97
18
                      records
19
     Exhibit 21       Dr. Laurie Cretella medical bills             97
20
     Exhibit 22       Amity Physical Therapy records                97
21
     Exhibit 23       Amity Physical Therapy bills                  97
22
     (Gap)
23

24

25   (Continued on the next page)
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 8 of 10

                                                                         6


 1                          EXHIBITS (Cont.)
 2   FOR ID           DESCRIPTION                                 PAGE

 3   Exhibit 25       Photo of Stacie Rivard-Pedigo                118

 4                    leg post-surgery
 5   Exhibit 26       Photo of Stacie Rivard-Pedigo                118

 6                    knee post-surgery

 7   Exhibit 27       Radiology film taken at Ludlow               170
 8   Exhibit 28       Yale New Haven radiology film                170

 9   Exhibit 29       Medical illustration Dr. Baumgaerner         170
10                    uses for demonstrative purposes

11   Exhibit 30       Intraoperative X-ray                         170

12   Exhibit 31       Intraoperative X-ray from                    170
13                    Dr. Baumgaertner's records

14   Exhibit 32       Intraoperative X-ray from                    170

15                    Dr. Baumgaertner's records

16   Exhibit 33       Intraoperative X-ray from                    170
17                    Dr. Baumgaertner's records

18   Exhibit 34       Photograph                                   196

19   Exhibit 35       Photograph                                   196

20   Exhibit 36       Photograph                                   196

21

22

23

24

25   (Continued on the next page)
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 9 of 10

                                                                         7


 1                          EXHIBITS (Cont.)
 2
     FOR ID           DESCRIPTION                                 PAGE
 3
     Exhibit 501      Map of Okemo trail map                       136
 4
     Exhibit 502      Sign planted in middle of Sunset             139
 5
                      Strip trail at Okemo
 6
     Exhibit 503      Photograph showing the sign which            141
 7
                      extends across the Roundhouse One
 8
                      trail
 9
     Exhibit 504      Photograph taken from the                    149
10
                      Round House Run perspective
11

12
13

14

15

16
17

18

19

20

21

22

23

24

25
     Case 3:17-cv-00568-KAD Document 103-1 Filed 05/16/19 Page 10 of 10

                                                                          19


 1                    JUDGE DOOLEY:     I think if they want to
 2              offer additional evidence as to the client's

 3              negligence, they can do that.

 4                    MS. CATES:    That's fine, your Honor.
 5              Thank you.

 6

 7                   (Thereupon, an informal discussion was
 8            held off the record.)

 9
10                   (Pause.)

11

12                    JUDGE DOOLEY:     I think the third one, the
13              motion to preclude including inherent risk --

14              that has been denied, in light of the Court's

15              ruling, and the jury will be charged on the

16              statute and asked to render a decision under
17              the statute as a preliminary matter.

18

19                   (Pause.)

20

21                    JUDGE DOOLEY:     The fourth one regarding

22              waivers, I understand there's no assertion of

23              waiver by the defense.

24                    MS. CATES:    Well, I think this also goes

25              to the RFID card issue.
